DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a) as being anticipated by U.S. Patent Application Publication 2020/0229798 to Leyvi et al.
And alternatively:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2020/0229798 to Leyvi et al. in further view of U.S. Patent Application Publication 2007/0205785 to Nilsson.



As to claim 1, 5, 12, 11, 13, 19 and 20 Leyvi discloses an information and control terminal for an ultrasonic diagnostic system having a communication network (Leyvi data network 40 [0013]) connecting a local host in a first location (Leyvi scanning device [0013]), the information and control terminal (Leyvi workstation [0013]), a remote host (Leyvi workstation [0013]) connected to an ultrasonic diagnostic expert in the first location to perform ultrasonic diagnostic procedure on a patient interactively,  comprising:
an information interface for receiving and transmitting ultrasonic diagnosis information between the information and control terminal, a local host in a first location and a remote host in a second location through a plurality of information channels (Leyvi [0002], [0023], figure 3);
a control interface for receiving ultrasonic diagnostic control instructions from an ultrasonic diagnostic expert and transmitting the ultrasonic diagnostic control instructions to the local host, and the remote host through a plurality of control channels (Leyvi [0023] and [0024]);
an information multiplexer for receiving, exchanging and transmitting the ultrasonic diagnosis information through the plurality of information channels in the ultrasonic diagnostic system (Leyvi [0023] and [0024]);
a network interface for connecting the information and control terminal to a communication network (Leyvi [0013]);
a processor and a memory, wherein the memory comprises double data rate (DDR) random access memory (RAM) for supporting the operation of the processor, a non-volatile storage device (NVSD) storing an operating system (Leyvi [0025]), and computer executable instructions, when executed on the processor, the computer executable instructions cause the processor to perform:
establishing network connection between the information and control terminal, the local host in the first location, a patient database and the remote host in the second location through the network interface over the communication network (Leyvi [0013] and [0023]);
retrieving, by the information and control terminal, the patient information of a patient from the patient database (Leyvi [0013] and [0023] see recording);
instructing, by an ultrasonic diagnostic expert in the first location, an ultrasonic diagnostic technician in the second location using the ultrasonic diagnostic control instructions through the plurality of control channels (Leyvi [0023]);
performing, by the ultrasonic diagnostic technician, ultrasonic diagnostic examination on the patient interactively according to the ultrasonic diagnostic control instructions (Leyvi [0023] and [0024]);
receiving, by the information and control terminal, ultrasonic diagnosis information from the ultrasonic diagnostic technician in real time (Leyvi [0002] and [0023]); and
generating, via the information and control terminal by the ultrasonic diagnostic expert, an ultrasonic diagnosis report and transmitting the ultrasonic diagnosis report to a doctor of the patient and the patient database (Leyvi [0013] and [0023] see recording).
Examiner notes that the robotic control signals are only optionally utilized by a robot. Otherwise a technician can perform an exam according to instructions. In this embodiment, the robotic control signals are non-functional descriptive material and do not patentably distinguish from the Leyvi reference.
For the sake of compact prosecution the claim is alternatively rejected as Leyvi does not explicitly teach providing ultrasonic diagnostic control instructions including robotic control signals to a robot which performs an examination . Nilsson discloses providing ultrasonic diagnostic control instructions including robotic control signals to an ultrasonic examiner wherein the ultrasonic examiner comprises a robot (Nilsson [0016], [0025], and [0027]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to utilize a remote controlled ultrasound machine as in Nilsson in the system of Leyvi to reduce the need for specialized technicians in each location. 

As to claim 2, 7, 15  see the discussion of claim 1, additionally, Leyvi discloses the terminal wherein the plurality of information channels comprises a first information channel Ii, a second information channel I2, ..., and an M-th information channel Im, and the plurality of control channels comprises a first control channel Ci, a second control channel C2, ..., and an N-th control channel Cn, wherein each of M and N is a positive integer (Leyvi [0015For example, the main beamformer 20 may have 128 channels, each of which receives a partially beamformed signal from a patch of 12 transducer elements. In this way the signals received by over 1500 transducer elements of a two-dimensional array can contribute efficiently to a single beamformed signal).
As to claim 3, see the discussion of claim 1, additionally, Leyvi discloses the terminal wherein the plurality of information channels comprises:
one or more patient information channel for transmission of the patient information (Leyvi [0013]);
one or more information channels from the local host to the remote host for demonstrations by the ultrasonic diagnostic expert (Leyvi [0013]);
one or more information channels from the remote host to the local host for real time ultrasonic diagnosis by the ultrasonic diagnostic technician; and one or more ultrasonic diagnosis report transmission channels (Leyvi [0013]).
As to claim 4, 8, 16, see the discussion of claim 1, additionally, Leyvi discloses the terminal wherein the plurality of control channels comprises:
one or more audio signal transmission channels; one or more image signal transmission channels; one or more video signal transmission channels; and one or more robotic control signal transmission channels (Leyvi [0023] and figure 2).
As to claim 6, and 14 see the discussion of claim 5, additionally, Leyvi discloses the system wherein the communication network comprises:
a wireless personal area network (WPAN) having a Wi-Fi network; a Bluetooth network; an infrared network, and a Zigbee network; a wireless local area network (WLAN); a wireless metropolitan area network (WMAN); a wireless wide area network (WWAN); a cellular network; a mobile communication network; and any combinations thereof (Leyvi figure 1 and [0013]).
As to claim 9, 18 see the discussion of claim 5, additionally, Leyvi discloses the system wherein the information and control terminal further comprises one or more information display devices, wherein the one or more information display devices comprise:
one or more flat panel televisions (TVs), high definition televisions (HDTVs), and ultra-high-definition televisions (UHDTVs); one or more TVs, HDTVs, and UHDTVs having touch control panels; one or more computer monitors; one or more computer monitors having touch control panels; one or more smart phones; one or more tablet computers; one or more personal digital assistant (PDA) devices; one or more optical projectors; one or more laser projectors; and any combinations thereof (Leyvi [0013]).
As to claim 10, 17 see the discussion of claim 9, additionally, Leyvi discloses the system wherein each of the one or more information display devices is partitioned to display one or more ultrasonic diagnosis information and results from the plurality of information channels (Leyvi [0023]).
Response to Arguments
Applicant's arguments filed 5/14/22 have been fully considered but they are not persuasive. 
Examiner notes that in dependent claim 4, as previously presented, a robotic control signal channel is broadly interpreted to encompass mode or focal depth commands to an ultrasound system [0023].  The diagnostic technician performing ultrasonic examination controlling the transducer according to verbal instructions while focal depth and mode commands are remotely controlled meet the claim limitation. Examiner notes that a robot is only claimed in the alternative. Without the robot, the control signals are only non-functional descriptive matter. Nonetheless, Examiner presents an alternative rejection for the sake of compact prosecution.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eliza Lam whose telephone number is (571)270-7052.  The examiner can normally be reached on Monday-Friday 8-4:30PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZA A LAM/             Primary Examiner, Art Unit 3686